Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B/2 in the reply filed on 10/05/2020 is acknowledged.  The traversal is on the ground(s) that “the species are not mutually exclusive and that it would not be a serious burden” to examine all species.  This is not found persuasive because the species are mutually exclusive as the top surfaces cannot be simultaneously co-planar and not co-planar and they cannot simultaneously be flat and not flat. Further, the reasons detailing the burden were outlined in the Requirement for Restriction and Applicant has not refuted these burdens.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (US 2010/0283108 A1).

a substrate (1) having a cell region (left half) and a core/peripheral region (right half);
a first active region (portion of 1 between W3’s) in the cell region of the substrate;
a first device isolation layer (7) that defines the first active region;
a second active region (portion of 1 directly underneath the bottommost surface of layer 7 within the left W1) in the core/peripheral region of the substrate; and
a second device isolation layer (7 and 9) the defines the second active region,
wherein, the second device isolation layer comprises a first insulating film (7) that contacts the second active region and a second insulating film (9) that contacts the first insulating film and is spaced apart from the first active region,
a height from a lower surface of the substrate to an upper end of the first device isolation layer in a first direction perpendicular to the lower surface of the substrate is less than or equal to a height from the lower surface of the substrate to an upper end of the first active region in the first direction (see Fig. 3), and
a height from the lower surface of the substrate to an upper end of the second device isolation layer in the first direction is greater than a height from the lower surface of the substrate to an upper end of the second active region in the first direction (see Fig. 3).
Regarding claim 2, in the core/peripheral region, a height from the lower surface of the substrate to an upper portion of the first insulating film in the first direction and a height from the lower surface of the substrate to an upper portion of the second insulating film in the first direction are greater than the height from the lower surface of the substrate to the upper end of the second active region in the first direction (see Fig. 3). 
Regarding claim 3, the first and the second insulating films comprise a silicon oxide (¶¶ 0051 and 0053).

Regarding claim 4, an upper surface of the second device isolation layer comprises a dent (right most dent in Fig. 3) having a shape depressed in a direction opposite to the first direction.
Regarding claim 5, the upper surface of the second device isolation layer further comprises a sloped portion between the second active region and the dent and inclined towards the dent with respect to the first direction (see Fig. 3).
Regarding claim 6, a height from the lower surface of the substrate to a lower end of the dent of the upper surface of the second device isolation layer in the first direction is greater than the height from the lower surface of the substrate to the upper end of the second active region in the first direction (see Fig. 3).
Regarding claim 7, the height from the lower surface of the substrate to the upper end of the first active region in the first direction is greater than the height from the lower surface of the substrate to the upper end of the second active region in the first direction (see Fig. 3).
Regarding claim 8, Sawada discloses a semiconductor device (Fig. 3) comprising:
a substrate (1) having a cell region (left half) and a core/peripheral region (right half);
a first active region (portion of 1 to left of W3’s) in the cell region of the substrate;
a second active region (portion of 1 to the immediate right of between W3’s) separated by a first direct from the first active region in a direction parallel to a lower surface of the substrate;
a third active region (portion between W3’s) separated by a second direction from the first active region in a direction parallel to the lower surface of the substrate, the second distance being less than the first distance;
a first device isolation layer (7 and 9 within the cell region) that defines the first active region, the second active region, and the third active region;

a second device isolation layer (7 and 9 in core/peripheral region) the defines the fourth active region and the fifth active region,
wherein the first device isolation layer comprises a first insulating film (7) that contacts the first active region, the second active region, and the third active region and a second insulating film (9) surrounded by the first insulating film,
the second insulating film between the first active region and the second active region,
the second device isolation layer comprises a third insulating film (7) that contacts the fourth active region and the fifth active region and a fourth insulating film (9) that contacts the third insulating film and separated from the fourth active region and the fifth active region, and
at least a portion of an upper surface of the second device isolation layer upwardly protrudes from the fourth active region and the fifth active region (see Fig. 3).
Regarding claim 9, the third insulating film and the fourth insulating film comprise the same material (¶¶ 0051 and 0053).
Regarding claim 10, the entire upper surface of the second device isolation layer upwardly protrudes from the fourth active region and the fifth active region (see Fig. 3).
Regarding claim 11, the distance that at least a portion of the upper surface of the second device isolation layer upwardly protrudes from the fourth active region and the fifth active region is less than the third distance between the fourth active region and the fifth active region (see Fig. 3).


the first depth is less than the third distance between the fourth active region and the fifth active region.
Regarding claim 13, the first insulating film, the third insulating film, and the fourth insulating film comprise the same material (¶¶ 0051 and 0053).
Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 9,721,830 B2).
Regarding claim 14, Park discloses a semiconductor device (Fig. 28) comprising:
a substrate (300) have a cell region (A) and a core/peripheral region (B);
a first active region (303 and 405) in the cell region of the substrate;
a first device isolation layer (left structure comprising 330, 350, and 355) that defines the first active region;
a second active region (305 excluding 409) in the core/peripheral region of the substrate;
a second device isolation layer (right structure comprising 330, 350, and 355) that defines the second active region;
a gate insulating film 420 on the second active region; and
a gate structure (409, 423, 424, 425, 430, 440, 470, 475, and 480 in B) arranged on the gate insulating film and extends on the second device isolation layer,
wherein the first device isolation layer comprises a first insulating film (330) that contacts the first active region and a second insulating film (355) surrounded by the first insulating film,
the second device isolation layer comprises a third insulating film (330) that contacts the second active region, a fourth insulating film (350), sidewalls and a lower surface of which are surrounded by 
a height from a low surface of the substrate to an upper end of the second device isolation layer (top of 355) in a first direction perpendicular to the lower surface of the substrate is greater than a height from the lower surface of the substrate to an upper end of the second active region (upper end directly beneath 409) in the first direction, and
a height from the lower surface of the substrate to an upper end of the first active region (top of 405) in the first direction is greater than a height from the lower surface of the substrate to the upper end of the second active region in the first direction (see Fig. 28).
Regarding claim 15, the gate structure contacts the third insulating film and the capping insulating film of the second device isolation layer (see Fig. 28).
Regarding claim 16, the capping insulating film of the second device isolation layer contacts the third insulating film and the fourth insulating film (see Fig. 28).
Regarding claim 17, the capping insulating film of the second device isolation layer is separate from the second active region (see Fig. 28).
Regarding claim 18, a thickness of the gate structure in the first direction is greater than a distance between the upper end of the second active region to the upper end of the second device isolation layer in the first direction (see Fig. 28).
Regarding claim 19, at least a portion of the third insulating film and at least a portion of the fourth insulating upwardly protrude from the second active region (see Fig. 28).
Regarding claim 20, the capping insulating film of the second device isolation layer comprises the same material as the second insulating film of the first device isolation layer (Col 14, Lines 44-50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893